Citation Nr: 0503682	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-18 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1973 to August 
1973, with more than eight months of prior inactive service.  
This case comes properly before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Chicago, Illinois (RO).


FINDINGS OF FACT

1.  The veteran did not have combat duty; her alleged in-
service stressor has not been verified for VA purposes by 
official records or any other supportive evidence.

2.  The veteran does not have post-traumatic stress disorder 
(PTSD) as a result of active military service, or any 
incident therein.


CONCLUSION OF LAW

PTSD was not incurred in active military service; service 
connection for PTSD is not warranted.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  


First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the claimant by 
two letters, each dated in May 2002, that VA would obtain all 
service personnel and service medical records, VA medical 
records, and any other medical records about which the 
veteran notified them.  The veteran was advised that it was 
her responsibility to either send medical treatment records 
from her private physician regarding treatment for her 
claimed disabilities, or to provide a properly executed 
release so that VA could request the records on her behalf.  
The duty to notify the appellant of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the appellant's 
service department medical records are on file, and her VA 
treatment records have been associated with the claims file.  
The appellant was asked to advise VA if there was any other 
information or evidence she considered relevant to her claim 
so that VA could help her by getting that evidence.  She was 
also advised what evidence VA had requested, and notified in 
the statement of the case and two supplemental statements of 
the case what evidence had been received.  There is no 
indication that any pertinent evidence was not received.  The 
veteran was afforded a VA psychiatric examination in June 
2002.  Thus, VA's duty to assist has been fulfilled.

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in the 
line of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the 
established in-service stressor(s).  38 C.F.R. § 3.304(f).

Service connection for PTSD requires:  (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor.  
Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).  If the veteran was not 
engaged in combat, he must introduce corroborative evidence 
of his claimed in-service stressors. 

In Patton v. West, 12 Vet. App. 272, 278 (1999), the Court of 
Appeals for Veterans Claims (Court) specified that there are 
special evidentiary procedures for PTSD claims based on 
personal assault.  These procedures are contained in VA 
ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 
20, 1996), and former M21-1, Part III, para. 7.46(c)(2) 
(October 11, 1995).  In personal assault cases, more 
particularized requirements are established regarding the 
development of "alternative sources" of information as 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities."  VA ADJUDICATION 
PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).

The veteran contends that she has PTSD, and that this is the 
result of a traumatic sexual assault perpetrated upon her by 
her in-service supervisor.  This personal assault allegedly 
occurred while she was serving on active duty as a recruiter 
and career counselor in Minnesota.  Where a determination is 
made that the veteran did not "engage in combat with the 
enemy," or the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

Pursuant with duty to notify and assist provisions of the 
VCAA, in May 2002, the RO sent the veteran a letter and asked 
her to complete a "stressor" questionnaire, which was 
enclosed with the letter.  See generally 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  The veteran did not 
return a completed questionnaire.  Rather, a Report of 
Contact from the RO, dated in July 2002, indicated that the 
veteran stated, "She gave all details asked for in the 
trauma development letter to the VA examiner....  Vet stated 
completing the form and recalling the details would be too 
traumatic for her."

Although the veteran's alleged sexual assault had not been 
verified, the RO requested a psychiatric VA examination of 
the veteran.  The VA examination report of June 2002 noted 
that the veteran's service records were not available at the 
time of the examination, but that they were later reviewed.  
At the time of the examination, the veteran was an inpatient 
at her local VA Medical Center's psychiatric unit.

Upon VA examination, the veteran reported a "happy and 
normal childhood," and that her grades in both elementary 
and high school were "exceptional."  The veteran reported 
that she had a master's degree, and indicated that her 
graduate school performance was on par with her other 
academic accomplishments.  The veteran reported that she 
taught private piano lessons for 11 years.  It is unclear 
whether this was post-graduate school and pre-service, or 
post-service.  The veteran reported one divorce prior to 
entering active service.  The veteran reported that her 
military supervisor "made advances toward her," that she 
resisted his advances, and attempted to avoid him.  She 
indicated that in August 1974, as she was leaving work one 
night, she was sexually assaulted by her supervisor in the 
building where she worked.  The veteran reported being 
"highly traumatized by this event and that she went home and 
showered."  She did not report the incident to the police, 
and stated, "Those things were not talked about in those 
days."  The veteran reported that she later confided in a 
friend, who was also a nurse, and that this friend 
subsequently reported the incident to the commanding officer.  
The veteran named the commanding officer to the VA examiner, 
but she did not name her nurse-friend.  According to the 
veteran, the commanding officer chose to ignore the report of 
the incident.  The veteran indicated that she immediately 
took time off from her duties in order to have a dental 
procedure, and later "negotiated to terminate her Navy 
contract."

Regarding the veteran's alleged PTSD, she reported to the 
examiner that she experiences sleep disturbances, an 
increased startle response, panic attacks, uncontrolled 
crying spells, and loss of bladder and bowel control.  The 
veteran reported that her sleep disturbances are frequently 
due to nightmares of a man chasing her and being kept in a 
dark room, where she "is yelling for help but no one hears 
her cries."  The veteran reported that in January 2000, she 
had a clear plan to commit suicide, but she told her husband 
about it and he "stopped her."  The veteran was 
subsequently hospitalized for psychiatric reasons, and was so 
at the time of the examination.

The veteran reported that she fell and hurt her back in 1989.  
She stated that the injury caused her constant pain, and she 
"became depressed and she withdrew from all social 
activities."  The veteran then indicated that she lost 
friendships, and "cannot to this day be around large 
crowds."

Upon mental status examination, the veteran was noted to be 
alert, cooperative, and well oriented.  The veteran's husband 
accompanied her into the examination.  While describing the 
personal assault, the veteran "became teary eyes."  Her 
mood was dysthymic and her affect was "mood congruent."  
The examiner noted that the veteran's range of affect was 
"somewhat limited," and her speech was "spontaneous and 
normal in volume, rate and rhythm."  The veteran was 
negative for delusions, obsessions, and hallucinations.  
Insight and judgment were unimpaired.  The examiner noted no 
discernible cognitive or memory deficits.  The examiner 
opined:

[The veteran] reports symptoms that are 
conclusive with the diagnosis of [PTSD].  
These symptoms seem to have had a dramatic 
impact on her functioning, especially in 
regard to her vocational history and 
physical health.  It has affected her in 
her ability to cope and she does go with 
the assistance of a supportive spouse.  
She is clearly incapacitated by her mental 
health, her physical state, and the 
lingering effects of the trauma that was 
described.

The diagnosis was PTSD.

A VA treatment note dated in July 2002 indicated that the 
veteran reported a bachelor's degree in Political Science, a 
master's degree in computer science, and "an MBA [Masters of 
Business Administration] in marketing."  The veteran also 
reported that she "started early in her life as a piano and 
organ teacher.  Then she advanced to music sales and 
training; and business-related speaking and seminar work."  
She indicated that the longest she had ever worked at a job 
was five years.  The examiner noted, "She describes herself 
as a top-level executive in the music industry as it relates 
to piano and organ sales in malls."  It was also noted that 
the veteran "describes herself as an executive who last 
worked for CBS and had great success as a business manager 
and public speaker."  The examiner opined, "This is totally 
at odds with her current level of functioning."  It was 
noted that the veteran could not make eye contact and that 
she exhibited memory impairment and confusion.  The examiner 
noted that the veteran was unemployable.

In August 2002, the veteran submitted a one-paragraph 
statement offering a clarification of the date of the alleged 
incident.  This statement also indicated that she could not 
remember the name of the friend and "Nurse Recruiter" in 
whom she had confided about the assault.

Upon filing her substantive appeal in July 2003, the veteran 
also submitted an 11 page, typed, single-spaced personal 
statement, which she entitled "Rape in the Navy and PTSD 
Thereafter."  This document details the veteran's life 
leading up to her enlistment in the military, her social 
life, and her work duties, locations, situations and 
circumstances.  The veteran also described patterns of sexual 
harassment and the traumatic personal assault.  The veteran 
included names of people she worked with, to include the 
"Nurse Recruiter" friend in whom she confided about the 
incident.  The veteran then described her life after the 
military, to include details of an award-winning and 
lucrative career.

In this statement, the veteran described herself as having 
"suffered from obsessive compulsive behavior relating to 
everything...." However, the veteran's recitation of her 
symptoms appears to relate to stress associated with her 
career:  "The stress of striving to be the best and achieve 
the highest executive positions possible was unbelievable"; 
"The stress from trying to climb up the executive ladder was 
unbelievable."  The veteran indicated that her "only outlet 
was food."  The veteran attributed the later development of 
ulcers and excessive weight gain to her self-described 
obsession with "the very best of foods and lots of the 
richest desserts."

Further, with respect to a claim of entitlement to service 
connection for PTSD based on an alleged personal assault, 38 
C.F.R. § 3.304(f) was amended in March 2002, as follows:

(3) If a post-traumatic stress disorder 
claim is based on in-service personal 
assault, evidence from sources other than 
the veteran's service records may 
corroborate the veteran's account of the 
stressor incident.  Examples of such 
evidence include, but are not limited to:  
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to:  a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a post-traumatic stress 
disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allowing him 
or her the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence.  VA 
may submit any evidence that it receives 
to an appropriate medical or mental 
health professional for an opinion as to 
whether it indicates that a personal 
assault occurred.

38 C.F.R. § 3.304(f).

As explained above, unexplained economic or social behavior 
changes can contribute to the corroboration of an in-service 
stressor resulting from a personal assault.  The veteran 
contends that her excessive weight gain, which resulted in 
gastric bypass surgery in 1978, should offer corroboration of 
the assault.  The veteran contends that this weight gain is a 
symptom, qualifying as an "unexplained social behavior 
change."  However, as indicated above, the veteran 
attributed her self-reported obsession with food to work-
related stress.  Additionally, the Board observes that the 
veteran's service entrance examination showed that she was to 
be placed on a weight reduction program.  This indicates that 
the veteran had a weight problem prior to the alleged 
assault.

The veteran contends that her request for a change of duty, 
approximately two-thirds through her specified time 
commitment should corroborate the in-service assault.  
Although § 3.304(f), does include a request for a transfer to 
another military duty assignment as one way to corroborate an 
in-service assault as a stressor, and although the veteran's 
service personnel records do show that the veteran's duty 
assignment was shortened, there is nothing in the record to 
indicate that this request was made or granted based on a 
traumatic in-service assault.

Again, under 38 C.F.R. § 3.304(f), statements from family 
members, roommates, fellow service members, or clergy can be 
used in corroborating an in-service stressor due to personal 
assault for the purposes of establishing service connection.  
In the July 2003 statement, the veteran specifically noted 
the names of fellow service members with whom she was in 
contact at the time of the alleged assault.  The veteran's 
statement indicates that she shared information about the 
alleged assault with these individuals, suggesting that there 
is competent lay evidence to potentially corroborate elements 
of the alleged assault in accordance with 38 C.F.R. 
§ 3.304(f).  However, there is no evidence that the veteran 
has made attempts to contact the individuals to request their 
assistance in supporting her claim.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (lay evidence may provide sufficient 
support for a claim of service connection).  While VA has a 
duty to assist the appellant in the development of his claim, 
that duty is not "a one-way street."  If a claimant wishes 
help, she cannot passively wait for it.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  

As the veteran's stressor is not related to combat, her 
testimony alone is not sufficient to establish the occurrence 
of the claimed assault as an in-service stressor.  Cohen, 10 
Vet. App. 128.  Her testimony must be corroborated by 
credible supporting evidence.  Id.  The veteran has offered 
no corroborating evidence of her claimed stressor.  Moreover, 
service department records also do not support the veteran's 
claim regarding her claimed stressor.  Doran, 6 Vet. App. 
283.  Again, service connection for PTSD requires:  (1) 
medical evidence establishing a diagnosis of the condition; 
(2) credible supporting evidence that the claimed in-service 
stressor occurred; and, (3) a link established by medical 
evidence, between current symptoms and an in-service 
stressor.  Although the veteran does have a diagnosis of 
PTSD, there is no credible supporting evidence that the 
claimed in-service stressor occurred.  Additionally, although 
the VA examiner in June 2002 did provide a nexus opinion 
linking the veteran's PTSD to the alleged in-service 
stressor, the Board observes that this opinion was based on 
the veteran's subjective account of the alleged incident, and 
not the veteran's account in conjunction with credible 
corroborating evidence that the claimed in-service stressor 
occurred.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case and the claim for service connection for 
PTSD must be denied.  Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

Service connection for post-traumatic stress disorder is 
denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


